39 N.Y.2d 760 (1976)
Lawyers Co-Operative Publishing Company, Respondent,
v.
State of New York, Appellant. (Claim No. 52210.)
Court of Appeals of the State of New York.
Argued March 22, 1976.
Decided April 27, 1976.
Louis J. Lefkowitz, Attorney-General (Richard J. Dorsey and Ruth Kessler Toch of counsel), for appellant.
G. Robert Witmer, Jr., for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs, on the opinion by Mr. Justice WALTER J. MAHONEY at the Appellate Division (47 AD2d 122).